                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION


GEORGE D. LINDSEY                                 §

VS.                                               §           CIVIL ACTION NO. 1:19-CV-590

MICHAEL GREAFF, et al.,                           §

                     MEMORANDUM OPINION REGARDING VENUE

       Plaintiff, George D. Lindsey, proceeding pro se, filed this civil rights action pursuant to 42

U.S.C. § 1983 against defendants Michael Greaff, Tyler Bruton, Bryan Weatherford, and Joann

Harvey.

       The above-styled action was referred to the undersigned Magistrate Judge pursuant to 28

U.S.C. § 636 and the Local Rules for the Assignment of Duties to the United States Magistrate Judge

for findings of fact, conclusions of law, and recommendations for the disposition of the case.

                                             Discussion

       Venue in a civil rights action is determined pursuant to 28 U.S.C. § 1391(b). When, as in

this case, jurisdiction is not founded solely on diversity of citizenship, 28 U.S.C. § 1391 provides

that venue is proper only in the judicial district where all the defendants reside or in which a

substantial part of the events or omissions giving rise to the claim occurred.

       Plaintiff’s complaint pertains to individual defendants employed with the Tyler County Jail.

Tyler County is located in the Eastern District of Texas, Lufkin Division. It is clear that all of the

events or omissions giving rise to his claims occurred in the Eastern District of Texas, Lufkin

Division. Venue, therefore, is not proper in the Eastern District of Texas, Beaumont Division.
       When venue is not proper, the court “shall dismiss, or if it be in the interest of justice,

transfer such case to any district or division in which it could have been brought.” 28 U.S.C.

1406(a). Plaintiff’s claims should be transferred to the Eastern District of Texas, Lufkin Division.

An appropriate order so providing will be entered by the undersigned.

          SIGNED this 26th day of November, 2019.




                                                       _________________________
                                                       Zack Hawthorn
                                                       United States Magistrate Judge
